Citation Nr: 0410546	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-12 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to February 
1972.  He died in March 1973.  The appellant is the veteran's 
surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Board notes that the appellant requested a hearing before the 
Board in Washington, D.C.  Her hearing was scheduled for November 
19, 2003.  In an October 2003 letter, the appellant withdrew her 
hearing request.  See 38 C.F.R. § 20.702(d), (e) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the appellant if 
further action is required on her part.


REMAND

As reported on the veteran's death certificate, the immediate 
cause of the veteran's death was exsanguination as a result of a 
self-inflicted shotgun wound to the lower left chest.  No 
additional underlying or contributing conditions were noted on the 
death certificate.  

The appellant contends that the veteran served in the Vietnam War 
and upon returning, he became sick from Agent Orange exposure, 
post-traumatic stress disorder (PTSD), and malaria.  She claims 
that the veteran committed suicide because of PTSD.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
appellant's appeal.  

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.    

The Board observes that in a February 2002 letter, the RO 
generally advised the appellant of VA's duties to notify and 
assist.  However, the RO did not adequately inform the appellant 
what evidence was needed to substantiate her claim, particularly 
in light of her assertion that the veteran's death was caused by 
PTSD.  Specifically, the RO did not advise the appellant of all 
types of evidence, such as "buddy" statements or letters written 
by the veteran during service relevant to symptoms and/or 
traumatic service events, or medical evidence of psychiatric 
treatment and diagnosis, which would substantiate the claim of 
entitlement to service connection for the veteran's death based on 
PTSD of service origin.  Furthermore, the RO did not address this 
contention in the June 2002 rating decision or the March 2003 
statement of the case.  As such, the Board finds that a remand is 
necessary to ensure complete compliance with the VCAA and its 
implementing regulations.  


Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file and ensure that all 
notification and development action required by the VCAA and its 
implementing regulations is completed consistent with all 
governing legal authority.  Such action should include informing 
the appellant of the type of evidence needed to support her 
claims, informing her whether she or VA is responsible for 
obtaining such evidence, and requesting her to submit all relevant 
evidence in her possession.  The RO should specifically advise the 
appellant of all types of evidence that may be used to support her 
contention that the veteran committed suicide as a result of 
service-related PTSD.  Such pertinent evidence may include copies 
of service medical or personnel records the appellant may hold in 
her possession; statements from service medical personnel; "buddy" 
statements or affidavits from fellow service persons; medical 
records from hospitals, clinics and private physicians by which or 
by whom the veteran may have been treated; or, letters written by 
the veteran during service.  

2.  The appellant should, in any case, be requested to identify 
all VA and non-VA medical providers who examined or treated the 
veteran for any mental disability or any other disability asserted 
to have played any role in the veteran's death.  The RO should 
take the appropriate steps to obtain identified records not 
already associated with the claims file.

3.  The RO should then conduct any additionally-indicated 
development, to include obtaining a medical opinion if such is 
deemed necessary for the appropriate adjudication of the appeal.

4.  After completing the above actions, the RO should re-
adjudicate the appellant's claims of entitlement to service 
connection for the veteran's death and Chapter 35 DEA benefits, 
taking into consideration the appellant's contention that the 
veteran's suicide was a result of PTSD.  If the claims remain 
denied, the RO should issue the appellant and her representative a 
supplemental statement of the case that includes notice of all 
potentially applicable regulations and allow an appropriate period 
of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of the 
appellant unless she receives further notice.  She does, however, 
have the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


These claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

